496 So. 2d 1011 (1986)
Morton AROLL, Shoshana Aroll, and Vicki Drucker, Appellants,
v.
ITT COMMERCIAL FINANCE CORP., a Delaware Corporation, Appellee.
No. 86-1406.
District Court of Appeal of Florida, Third District.
November 12, 1986.
Hertzberg & Malinski and Deborah Marks, Miami, for appellants.
Zuckerman, Spaeder, Taylor & Evans and Douglas L. Roberts, Miami, for appellee.
Before BARKDULL, BASKIN and FERGUSON, JJ.
PER CURIAM.
Appellee having confessed error, we reverse the summary final judgment and remand the cause to the trial court for further proceedings. Mooney v. Integon Life Insurance Corp., 368 So. 2d 957 (Fla. 3d DCA 1979).
Reversed and remanded.
BARKDULL and BASKIN, JJ., concur.
FERGUSON, Judge (concurring).
In reversing we hold that it is error to enter a summary judgment where the motion and supporting affidavits fail to controvert the affirmative defenses. O'Neal v. Brady, 476 So. 2d 294 (Fla. 3d DCA 1985) (in order for plaintiff to obtain summary judgment where defendant asserts affirmative defenses, plaintiff must either disprove those defenses by evidence or establish their legal insufficiency); Proprietor's Insurance v. Siegel, 410 So. 2d 993 (Fla. 3d DCA 1982) (same).